FILED
                           NOT FOR PUBLICATION                                NOV 13 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-50057

              Plaintiff - Appellee,              D.C. No. 2:09-cr-00445-DSF-24

  v.
                                                 MEMORANDUM*
ADRIAN PHILLIP SOLARZANO, aka
Mr. Turtle, aka Turtle,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                          Submitted November 7, 2012**
                              Pasadena, California

Before: GRABER, IKUTA, and HURWITZ, Circuit Judges.


       Adrian Solarzano pleaded guilty to one count of racketeering conspiracy in

violation of 18 U.S.C. ' 1962(d), one count of conspiracy to distribute and possess


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
with intent to distribute methamphetamine in violation of 21 U.S.C. ' 846, one

count of possession with intent to distribute methamphetamine in violation of 21

U.S.C. § 841(a)(1), and one count of being a felon in possession of a firearm and

ammunition in violation of 18 U.S.C. § 922(g)(1). The district court sentenced

Solarzano to concurrent prison terms totaling 293 months, to be served

consecutively to the remaining nine months of an undischarged state court

sentence.

      Solarzano’s only argument on appeal is that the district court erred by

ordering the federal sentences to run consecutively to the state court sentence. His

arguments regarding § 5G1.3(b) of the United States Sentencing Guidelines, which

were raised for the first time in the reply brief, are waived. United States v.

Anderson, 472 F.3d 662, 668 (9th Cir. 2006). And his reliance on § 5G1.3(c) does

not help him, because that subsection gives the district court discretion to impose

either consecutive or concurrent sentences. United States v. Fifield, 432 F.3d
1056, 1061 (9th Cir. 2005).

      In any event, the Guidelines are advisory. United States v. Ameline, 409
F.3d 1073, 1074 (9th Cir. 2005) (en banc). The district court acted within its




                                           2
discretion by considering the factors set forth in 18 U.S.C. § 3553(a) in deciding to

impose the consecutive sentences. Fifield, 432 F.3d at 1064–65.

      AFFIRMED.




                                          3